Judgment of the County Court of Orange county convicting the defendant of manslaughter in the first degree and orders unanimously affirmed. We are of the opinion that the evidence sustains the guilt of the defendant beyond a reasonable doubt, that the court properly submitted the four degrees of homicide to the jury (People v. Van Norman, 231 N. Y. 454), that the signed statements of the defendant were properly received in evidence, and that no substantial errors were committed during the trial. Present — Lazansky, P. J., Young, Davis, Johnston and Adel, JJ.